ORDER

PER CURIAM.
Calvin Tipton appeals from the trial court’s judgment entered upon a jury verdict finding him guilty of driving while intoxicated and driving while his license was revoked. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in denying the appellant’s motion to suppress certain evidence and in overruling the appellant’s objection to the admission of said evidence. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).